Order, Supreme Court, Bronx County (Patricia Anne Williams, J.), entered January 12, 2005, which, to the extent appealed from as limited by the briefs, granted defendants-respondents-appellants’ post-trial motion to the extent of vacating the jury verdict insofar as it awarded the infant plaintiff $100,000 for past pain and suffering, directed a new trial on the issue of damages for past pain and suffering unless the infant plaintiff accepted a reduced award of $25,000, otherwise denied defendants-respondents-appellants’ motion, and denied the infant plaintiffs cross motion for a new trial on the issue of damages for future pain and suffering, unanimously affirmed, without costs.
The trial court providently exercised its discretion in finding that the award of $100,000 for the infant plaintiffs essentially cosmetic injury materially deviated from what would be reasonable compensation, and therefore appropriately directed a new trial on the issue of damages unless the infant plaintiff stipulated to a reduced award of $25,000 (see CPLR 5501 [c]). We have considered the parties’ other requests for affirmative relief on the appeal and cross appeal, and find them unavailing. Concur—Saxe, J.P., Friedman, Williams, Catterson and Malone, JJ.